Citation Nr: 1519092	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  10-29 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a right elbow disability.

2.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.C. Chapman



INTRODUCTION

The Veteran served on active duty from December 1964 to April 1969.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision that denied service connection for a right elbow disability and continued a 10 percent rating for PTSD.  In September 2008, the RO again continued the Veteran's 10 percent rating for PTSD.  In June 2010, the RO increased the Veteran's rating for PTSD to 50 percent, effective October 24, 2007 (the date of his claim for increase).  The Board notes that the Veteran requested a Board hearing in his June 2010 substantive appeal; however, in August 2014 correspondence, he withdrew this request.


FINDING OF FACT

The Veteran did not perfect an appeal as to the matters of service connection for a right elbow disability and a rating in excess of 50 percent for PTSD.  Accordingly the Board does not have jurisdiction over these matters.


CONCLUSIONS OF LAW

1.  Service connection for a right elbow disability is dismissed as no justiciable case or controversy is before the Board at this time.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 19.4, 20.101, 20.200, 20.202, 20.204 (2014).

2.  A rating in excess of 50 percent for PTSD is dismissed as no justiciable case or controversy is before the Board at this time.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 19.4, 20.101, 20.200, 20.202, 20.204 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

All questions of law and fact necessary to a decision by VA under a law that affects the provision of benefits by VA to veterans or their dependents or survivors are subject to review on appeal.  Decisions in such appeals are made by the Board.  In its decisions, the Board is bound by applicable statutes, the regulations of VA and precedent opinions of the General Counsel of VA.  See 38 U.S.C.A. § 7104;          38 C.F.R. § 20.101.

The principal functions of the Board are to make determinations of appellate jurisdiction, consider all applications on appeal properly before it, conduct hearings on appeal, evaluate the evidence of record, and enter decisions in writing on the questions presented on appeal.  See 38 U.S.C.A. §§ 7102, 7104, 7107; 38 C.F.R.     § 19.4.  An appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal. See 38 U.S.C.A. § 7105(b)(2); 38 C.F.R. § 20.202.

In October 2007, the RO received a claim from the Veteran for an increased rating for PTSD and for service connection for a left shoulder and elbow disability.  By rating action of the RO dated in June 2008, the RO denied these claims, in addition to the claim of service connection for a right elbow disability.  The Veteran filed a timely notice of disagreement with this decision in September 2008.  A June 2010 rating decision granted service connection for left elbow and left shoulder disabilities and increased the Veteran's rating for PTSD to 50 percent, effective October 24, 2007.  In June 2010, the Veteran was provided with a Statement of the Case informing him of the continued denial of service connection for a right elbow disability and of the increase of his PTSD rating.  He filed a VA Form 9 that same month clearly checking the box to reflect that the only matters that remained of concern to him were his claims for left elbow, left shoulder, and neck injuries.  He stated that such were not addressed in the statement of the case and should be part of his appeal.  He then further stated that he agreed that his PTSD evaluation should be raised from 10 to 50 percent and that he had no right elbow injury at that time, but that his left elbow, left shoulder, and neck injuries were ignored and should be addressed.  

Here, the Veteran clearly and specifically did not perfect an appeal as to the matters of service connection for the right elbow and a higher rating for PTSD.  With respect to his left elbow, left shoulder, and neck disabilities, his claims for left elbow and left shoulder disabilities were granted in a June 2010 rating decision.  His claim for a neck injury was denied in a March 2012 rating decision which the Veteran has not appealed.  

Significantly, however, there is no document in the file subsequent to the SOC that the Board can construe as a substantive appeal with respect to the right elbow and PTSD claims.  His June 2010 written statement was clear that he only wanted VA to take further action with respect to unrelated matters, and he specifically indicated that he did not have a current right elbow disability and stated that he agreed with the 50 percent rating awarded for his PTSD.  Accordingly, even when viewing his statements in the light most favorable to him, there is nothing in the record which can be construed as an intent to perfect the appeal for service connection for a right elbow disability and an increased rating (greater than 50 percent) for PTSD.  As a result, the Board has no jurisdiction over these claims.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  As there is no justiciable case or controversy regarding such issues currently before the Board as contemplated by 38 U.S.C.A. §§ 7104, 7107 and 38 C.F.R. § 19.4, the appeal as to the issues of service connection for a right elbow disability and a rating in excess of 50 percent for PTSD must be dismissed.



ORDER

The appeal for service connection for a right elbow disability is dismissed.

The appeal for a rating in excess of 50 percent for PTSD is dismissed.



____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


